Citation Nr: 0803649	
Decision Date: 01/01/08    Archive Date: 02/08/08

DOCKET NO.  04-19 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left wrist 
disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO decision, which 
denied a claim for service connection for a left wrist 
condition.  In August 2004, a Travel Board hearing was held 
before the undersigned Veterans Law Judge at the Roanoke, 
Virginia RO.  A transcript of that proceeding has been 
associated with the claims folder.  In August 2005, the Board 
remanded the case for further evidentiary development.

The Board notes that, on his May 2004 VA Form 9 Appeal, the 
veteran listed flat feet and hearing loss as being among the 
issues he wished to appeal.  At that time, the veteran had 
not submitted a Notice of Disagreement (NOD) with the August 
2003 denial of his claim for service connection for bilateral 
flat feet, and he had not previously filed a claim for 
hearing loss.  The RO construed the veteran's statement on 
the May 2004 VA Form 9 Appeal as a NOD in regards to the 
issue of service connection for bilateral flat feet.  In 
August 2004, the veteran was furnished with a statement of 
the case and informed of the need to timely file an appeal.  
Thereafter, the veteran submitted no additional evidence 
regarding the issue of a possible claim for hearing loss, nor 
did he submit a substantive appeal for the issue of 
entitlement to service connection for bilateral flat feet.  
As the veteran submitted no evidence clarifying whether he 
would like to file a claim for hearing loss, that issue is 
not before the Board, nor does it need to be referred back to 
the RO for adjudication.  As he failed to perfect his appeal 
for service connection for bilateral flat feet, that issue is 
also not currently before the Board.  38 C.F.R. §§ 20.200, 
20.202 (2007).  In addition, at the August 2004 Travel Board 
hearing, the veteran stated that the only issue he wished to 
appeal was that of service connection for his left wrist 
disability; therefore, this is the only issue currently 
before the Board.




FINDING OF FACT

There is competent medical evidence establishing that the 
veteran's left wrist disability is etiologically related to a 
disease or injury in service.


CONCLUSION OF LAW

Service connection for a left wrist disability is warranted.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The benefit sought on appeal has been granted, as discussed 
above.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran contends that he has a left wrist disability as 
the result of an injury he sustained during active duty 
service.  See Statement of Accredited Representation in 
Appealed Case, July 2004.  

The record shows that the veteran's service medical records 
were likely destroyed by the 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.  The Board 
remanded the case in August 2005 in an attempt to obtain 
clinical records from a hospital in Frankfurt, where the 
veteran alleges treatment for his left wrist.  Ultimately, it 
was concluded that the veteran's clinical records had been 
destroyed along with his service medical and dental records.   
In support of his assertion of an inservice injury, the 
veteran has submitted lay statements from a friend, his 
childhood guardian, and a fellow veteran indicating that the 
veteran had a cast on his left wrist after returning from 
active duty in Germany.  

The veteran underwent VA examinations in December 2005 and 
August 2007.  At the most recent VA examination, the veteran 
was diagnosed with status post fracture of the left wrist 
with severe degenerative joint disease changes, as noted on 
the x-rays.  It was noted at this time that the x-rays 
revealed a chronic-appearing deformity at the distal end of 
the left scaphoid (navicular) bone and a cystic lesion of the 
lunate bone with a slight displacement of the lunate bone 
associated with previous injury of force.  The veteran was 
also diagnosed with early carpal tunnel syndrome.  Despite 
the unavailability of the veteran's service medical records, 
a VA physician opined that it is more likely than not that 
the veteran indeed did suffer a fracture of the left wrist 
while on active duty leading to a surgical procedure at 
Frankfurt Hospital, and leading to the present and severe 
problems the veteran has with his left wrist.  Prior to 
rendering this opinion, the examiner reviewed the claims 
file, examined the veteran, and took the veteran's account of 
the accident which allegedly caused these disabilities into 
consideration. 

The Board acknowledges that the exact onset date of the 
veteran's left wrist disability is unclear from the medical 
evidence of record.  However, when, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  In cases of reasonable 
doubt, there exists an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.

Therefore, taking into consideration the benefit of the doubt 
doctrine, in light of the fact that the August 2007 VA 
opinion, which is also the only opinion of record, indicates 
that the veteran's disability is due to his active duty 
service, the Board concludes that the veteran is entitled to 
a grant of service connection for his left wrist disability.


ORDER

Entitlement to service connection for a left wrist disability 
is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


